t c memo united_states tax_court jason and jeanie henderson petitioners v commissioner of internal revenue respondent docket no 8029-02l filed date jason and jeanie henderson pro sese caroline r krivacka for respondent memorandum opinion vasquez judge petitioners filed a petition in response to respondent’s notices of determination concerning collection action s under sec_6320 and or notices of determination for and respondent filed a motion to unless otherwise indicated all section references are to the internal_revenue_code as amended dismiss the petition for lack of jurisdiction for the tax_year on the ground that the only liability for is a frivolous_return penalty under sec_6702 background at the time the petition was filed petitioners resided in little rock arkansas jason henderson petitioner filed a form_1040 u s individual_income_tax_return for petitioner checked the box single as his filing_status petitioner entered zeros on most of the return he reported wages salaries tips etc of zero total income of zero adjusted_gross_income of zero total income of zero taxable_income of zero and total_tax of zero petitioner reported federal_income_tax withholdings of dollar_figure and sought a refund of taxes in that amount attached to the return petitioner submitted two forms w-2 wage and tax statement for the first from burns intl security services indicates that petitioner earned wages tips etc of dollar_figure and that federal_income_tax of dollar_figure was withheld the second from dfas indicates that petitioner earned wages tips etc of dollar_figure and that federal_income_tax of dollar_figure was withheld also attached to the return was a two-page typed form containing various tax_protester arguments petitioner filled in all amounts are rounded to the nearest dollar his name dollar_figure in withholding and the year in the numerous blank spaces on the form for respondent concluded that petitioner had taxable_income of dollar_figure and owed taxes of dollar_figure respondent imposed a sec_6702 frivolous_return penalty of dollar_figure petitioner had dollar_figure of income_tax withheld respondent applied an overpayment credit of dollar_figure the excess of dollar_figure over dollar_figure to the sec_6702 penalty thereafter on date respondent issued petitioner a final notice--notice of intent to levy and notice of your right to a hearing the notice_of_intent_to_levy for the type of tax is listed as civpen there is an assessed balance of dollar_figure and statutory additions of dollar_figure for a total amount due of dollar_figure the notice_of_intent_to_levy is addressed solely to jason r henderson on date petitioners attended a hearing with respondent’s appeals_office with respect to the notices of intent to levy for and on date respondent issued the notices of determination for and the notice_of_determination is addressed solely to petitioner jason r respondent also issued a notice_of_intent_to_levy for it is not part of the record in this case the notice_of_determination for is addressed to both jason r geanie y henderson it indicates that the tax type form number is for form_1040 taxes henderson the salutation on the notice_of_determination states dear mr mrs henderson under tax type form number the notice_of_determination lists taxes the tax type form number does not list civil penalties or sec_6702 nowhere in the text of the notice_of_determination are civil penalties or sec_6702 mentioned the notice states that petitioner’s return was processed as a math error under sec_6213 aside from listing only jason r henderson on the mailing address and from using the date instead of the wording of the notice_of_determination is identical to that of the notice_of_determination the notice_of_determination advised petitioners to file a petition with the united_states tax_court for a redetermination within days if petitioners disputed the determination the notice_of_determination further stated if the court determines that you made your petition to the wrong court you will have days after such determination to file with the correct court on date petitioner timely filed a petition with the court the petition refers to the determination dated date on date respondent filed a motion to dismiss for lack of jurisdiction as to the taxable_year respondent attached to the motion to dismiss a form_4340 certificate of assessments payments and other specified matters certificate for petitioner’s civil penalty account the certificate which names only petitioner shows that a civil penalty under sec_6702 was assessed on date but no additional tax was assessed it also shows that an overpayment credit of dollar_figure was applied from petitioner’s income_tax to his civil penalty account leaving a balance due of dollar_figure on date petitioner and jeanie y henderson jointly filed a response opposing the motion and seeking a refund of their withholding_tax for on date petitioner filed an amendment to petition stating he intended to include his wife jeanie henderson as a party to the action on date the court granted petitioner leave to file the amendment to petition on date respondent filed a reply to petitioner’s response to the motion to dismiss maintaining the court does not have jurisdiction over the sec_6702 frivolous_return penalty pursuant to the court’s order dated date respondent filed a supplemental reply stating in part that the notice was not required to be sent to petitioner-wife jeanie henderson since the liability was solely that of the petitioner- husband jason henderson on date the court heard oral argument on the motion discussion jurisdiction pursuant to sec_6330 is established when there is a written notice that embodies a determination to proceed with the collection of the taxes in issue and a timely filed petition 117_tc_159 no jurisdiction over underlying tax_liability after reviewing the petition and the record we conclude that the only unpaid tax_liability related to petitioner’s tax_return at the time of the issuance of the notice_of_intent_to_levy for that year was the sec_6702 frivolous_return penalty pursuant to sec_6330 respondent moves to dismiss the petition as to the tax_year on the basis that we lack jurisdiction to review respondent’s assessment of the uncollected sec_6702 frivolous_return penalty sec_6330 provides the following sec_6330 proceeding after hearing -- judicial review of determination --the person may within days of a determination under this section appeal such determination-- a to the tax_court and the tax_court shall have jurisdiction with respect to such matter or b if the tax_court does not have jurisdiction of the underlying tax_liability to a district_court of the united_states if a court determines that the appeal was to an incorrect court a person shall have days after the court determination to file such appeal with the correct court the court is a court of limited jurisdiction and we may exercise our jurisdiction only to the extent authorized by congress 85_tc_527 the court’s jurisdiction to review the commissioner’s determinations respecting collection matters is limited to cases where the underlying tax_liability is of a type over which the court normally has jurisdiction see 114_tc_171 we lack jurisdiction under sec_6330 to review respondent’s determination to collect the frivolous_return penalty under sec_6702 for 117_tc_204 dismissing petition for lack of jurisdiction where the commissioner assessed only a frivolous_return penalty under sec_6702 115_tc_324 we do not have jurisdiction to redetermine the frivolous_return penalties assessed pursuant to sec_6702 pursuant to sec_6330 petitioner ha sec_30 days after the entry of our order to file his appeal with the appropriate u s district_court for no decision on whether jeanie henderson is a proper party to this action respondent alleges that the notice for was not required to be sent to petitioner-wife jeanie henderson since the liability was solely that of the petitioner-husband jason henderson petitioners filed an affidavit of record stating that jeanie henderson was an intended party to the action we will not decide whether jeanie henderson should be joined as an appropriate party for when we lack subject matter jurisdiction over the underlying tax_liability see johnson v commissioner supra pincite declining to decide whether the hearing requirement under sec_6330 had been met when the court lacked subject matter jurisdiction citing 112_tc_123 declining to decide whether a final notice_of_determination under sec_6404 was issued when the court lacked subject matter jurisdiction to reflect the foregoing an appropriate order will be entered reporter’s note this opinion was amended by order dated august
